
	
		III
		111th CONGRESS
		1st Session
		S. RES. 111
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Kohl (for himself,
			 Mr. Voinovich, Mr. Brownback, and Mr.
			 Wyden) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			May 19, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing June 6, 2009, as the 70th
		  anniversary of the tragic date when the M.S. St. Louis, a ship carrying Jewish
		  refugees from Nazi Germany, returned to Europe after its passengers were
		  refused admittance to the United States.
	
	
		Whereas on May 13, 1939, the ocean liner M.S. St. Louis
			 departed from Hamburg, Germany for Havana, Cuba with 937 passengers, most of
			 whom were Jewish refugees fleeing Nazi persecution;
		Whereas the Nazi regime in Germany in the 1930s
			 implemented a program of violent persecution of Jews;
		Whereas the Kristallnacht, or Night of Broken Glass,
			 pogrom of November 9 through 10, 1938, signaled an increase in violent
			 anti-Semitism;
		Whereas after the Cuban Government, on May 27, 1939,
			 refused entry to all except 28 passengers on board the M.S. St. Louis, the M.S.
			 St. Louis proceeded to the coast of south Florida in hopes that the United
			 States would accept the refugees;
		Whereas the United States refused to allow the M.S. St.
			 Louis to dock and thereby provide a haven for the Jewish refugees;
		Whereas the Immigration Act of 1924 placed strict limits
			 on immigration;
		Whereas a United States Coast Guard cutter patrolled near
			 the M.S. St. Louis to prevent any passengers from jumping to freedom;
		Whereas following denial of admittance of the passengers
			 to Cuba, the United States, and Canada, the M.S. St. Louis set sail on June 6,
			 1939, for return to Antwerp, Belgium with the refugees; and
		Whereas 254 former passengers of the M.S. St. Louis died
			 under Nazi rule: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes that
			 June 6, 2009, marks the 70th anniversary of the tragic date when the M.S. St.
			 Louis returned to Europe after its passengers were refused admittance to the
			 United States and other countries in the Western Hemisphere;
			(2)honors the memory
			 of the 937 refugees aboard the M.S. St. Louis, most of whom were Jews fleeing
			 Nazi oppression, and 254 of whom subsequently died during the Holocaust;
			(3)acknowledges the
			 suffering of those refugees caused by the refusal of the United States, Cuban,
			 and Canadian governments to provide them political asylum; and
			(4)recognizes the
			 70th anniversary of the M.S. St. Louis tragedy as an opportunity for public
			 officials and educators to raise awareness about an important historical event,
			 the lessons of which are relevant to current and future generations.
			
